UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 2, 2008 HORIZON FINANCIAL CORP. (Exact name of registrant as specified in its charter) Washington 0-27062 91-1695422 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1500 Cornwall Avenue, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code):(360) 733-3050 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (a) Horizon Financial Corp. (the “Company”) and Horizon Bank (the “Bank”) have announced that Richard R. Haggen, a director of the Company and the Bank, resigned effective September 2, 2008. Mr. Haggen has served as a director of the Company and the Bank since 1994 and has served on the Company’s Nominating, Investment, and Audit Committees.Mr. Haggen did not cite any disagreement with the Company in announcing his resignation. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1Press Release of Horizon Financial Corp. dated September 5, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HORIZON FINANCIAL CORP. Date: September 5, 2008 By: /s/V. Lawrence Evans V. Lawrence Evans Chairman of the Board Exhibit Press Release dated September 5, 2008 CONTACTS:V. Lawrence Evans, Chairman Rich Jacobson, CEO Dennis Joines, President & COO 360.733.3050 NEWS RELEASE RICHARD R. HAGGEN RETIRES FROM HORIZON FINANCIAL BOARD OF DIRECTORS BELLINGHAM, WA – September 5, 2008 – Horizon Financial Corp. (NASDAQ: HRZB) today announced that Richard R. Haggen has resigned his position on the Boards of Directors for Horizon Financial Corp. and Horizon Bank.Mr. Haggen did not cite any disagreement with the Company in announcing his resignation. “Rick Haggen has served our company as a director for more than 14 years, and his contribution to our success is greatly appreciated,” said V. Lawrence Evans, Chairman.“We expect to appoint a replacement to fill his position on the Audit Committee at a meeting to be held on Monday, September 8, 2008.” Horizon Financial Corp. is a $1.4 billion, bank holding company headquartered in Bellingham, Washington.Its primary subsidiary, Horizon Bank, is a state-chartered commercial bank that operates 19 full-service offices, four commercial loan centers and four real estate loan centers throughout Whatcom, Skagit, Snohomish and Pierce counties, Washington. Safe Harbor Statement:Except for the historical information in this news release, the matters described herein are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and are subject to risks and uncertainties that could cause actual results to differ materially.Such risks and uncertainties include: the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs,results of examinations by our banking regulators, our ability to manage loan delinquency rates, the ability to successfully expand existing relationships, deposit pricing and the ability to gather low-cost deposits, success in new markets and expansion plans, expense management and the efficiency ratio, expanding or maintaining the net interest margin, interest rate risk, the local and national economic environment, and other risks and uncertainties discussed from time to time in Horizon Financial’s filings with the Securities and Exchange Commission (“SEC”).Accordingly, undue reliance should not be placed on forward-looking statements.These forward-looking statements speak only as of the date of this release.Horizon undertakes no obligation to update publicly any forward-looking statements to reflect new information, events or circumstances after the date of this release or to reflect the occurrence of unanticipated events.Investors are encouraged to read the SEC report of Horizon, particularly its Form 10-K for the fiscal year ended March 31, 2008, for meaningful cautionary language discussion why actual results may vary from those anticipated by management. ##
